Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on September 27, 2020. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Kropp et al., U.S. Patent Application Publication No. US 2007/0225900, in view of Mueller et al., U.S. Patent No 6,567,743, Further in view of Nagase et al., U.S. Patent Application Publication No 2009/0309761, hereinafter referred to as Kropp, Mueller, and Nagase respectively.

1, Kropp discloses a method of route guidance for a first vehicle, comprising: measuring, by a position measuring device; sensing, by a sensor of the first vehicle, an object behind the first vehicle; accessing a map database.

7.	Mueller teaches a position measuring device which includes a GPS (Global Positioning System) receiver, a present vehicle position based on GPS signals.

8.	Nagase teaches information regarding a parking lot.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

if it is determined that the current routing mode is the towing route mode; and providing route information on the calculated route including the restriction information regarding a towing vehicle, if it is determined that the current routing mode is the towing route mode, and wherein determining whether a current routing mode is a towing route mode is automatically executed by recognition of a second vehicle behind the first vehicle based on signals from the sensor of the first vehicle, and the sensor of the first vehicle includes an ultrasonic sensor that emits sound wave signals and receives signals reflected back from the object behind the first vehicle to determine that the second vehicle exists, and wherein if the parking lot of the destination does not have any capacity for the towing vehicle, the destination is excluded from destination candidates to establish another destination.

2-10 depend from claim 1 and are therefore allowable.

11.	Regarding independent claims 11, Kropp discloses a system of route guidance for a first vehicle, comprising: a position measuring device; a sensor of the first vehicle configured to detect an object behind the first vehicle; a processor; one or more sensors configured to sense vehicle related information; and memory comprising map database.

12.	Mueller teaches a position measuring device which includes a GPS (Global Positioning System) receiver, a present vehicle position based on GPS signals.

13.	Nagase teaches information regarding a parking lot.

14.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the processor is configured to switch a current routing mode to a towing route mode, to access the map database comprising restriction information regarding a towing vehicle which includes information regarding whether a parking lot of the destination has capacity for the towing vehicle, and to provide route information on the calculated route including the restriction information regarding a towing vehicle if the current routing mode is the towing route mode, and wherein the processor is configured to automatically determine whether the current routing mode is the towing route mode by recognition of a second vehicle behind the first vehicle based on signals from the sensor of the first vehicle, and the sensor of the first vehicle includes an ultrasonic sensor that emits sound wave signals and receives signals reflected back from the object behind the first vehicle to determine that the second vehicle exists, and wherein if the parking lot of the destination does not have any capacity for the towing vehicle, the destination is excluded from destination candidates to establish another destination.

15.	Claims 12-20 depend from claim 11 and are therefore allowable.

16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665